Citation Nr: 0501011	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 



INTRODUCTION

The veteran served on active duty from March 1976 to May 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a claim of entitlement to 
service connection for multiple sclerosis.  In April 2004, 
the veteran appeared and testified in Washington, D.C., 
before C.W. Symanski who is the Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).


REMAND

In April 2004, the veteran submitted additional evidence to 
the Board and declined waiver of initial RO review.  The 
Board must remand this case for consideration of his newly 
submitted evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A 
previous statement submitted by the veteran in July 2002 
indicates that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  The Board is 
required to obtain all legal and medical documents associated 
with this application for benefits prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran also claims that VA has not obtained his complete 
VA clinic records from the Biloxi VA Medical Center (VAMC).  
In fact, he claims that records from this facility containing 
his name and social security number are mistakenly those of 
another veteran.  He also avers that these records may be 
located at the VAMC's in Jackson, Mississippi or Pensacola, 
Florida.  While this case is in remand status, the RO should 
make direct requests to the VAMC's in Biloxi, Jackson and 
Pensacola for all clinic records from the Purple Clinic, 
neurology service and ophthalmology service since May 1987.  

Furthermore, the veteran should be requested to identify the 
private doctor who reportedly treated him for hand numbness, 
visual and lumbar spine symptoms in 1987, to include the name 
of the facility that performed a lumbar puncture at that 
time.  He should also be advised that alternative sources of 
evidence of his claimed symptoms during service and the 7-
year presumptive period for multiple sclerosis following his 
discharge from service may include may include statements 
from service medical personnel; "buddy" certificates or 
affidavits; state or local accident and police reports; 
employment physical examinations; medical evidence from 
hospitals clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
separation; letters and photographs; pharmacy prescription 
records; insurance examinations; and employment physical 
examinations.

Accordingly the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should contact the veteran and 
request him to identify the private doctor who 
reportedly treated him for hand numbness, 
visual and lumbar spine symptoms in 1987, to 
include the name of the facility that 
performed a lumbar puncture at that time.  He 
should also be advised that alternative 
sources of evidence of his claimed symptoms 
during service and the 7-year presumptive 
period for multiple sclerosis following his 
discharge from service may include may include 
statements from service medical personnel; 
"buddy" certificates or affidavits; state or 
local accident and police reports; employment 
physical examinations; medical evidence from 
hospitals clinics and private physicians by 
which or by whom a veteran may have been 
treated, especially soon after separation; 
letters and photographs; pharmacy prescription 
records; insurance examinations; and 
employment physical examinations.



2.  The RO should make direct requests to the 
VAMC's in Biloxi, Jackson and Pensacola for 
all clinic records from the Purple Clinic, 
neurology service and ophthalmology service 
from May 1987 to May 1994, and from May 2003 
to present.

3.  The RO should obtain all legal and medical 
documents associated with the veteran's award 
of disability benefits by SSA.

4.  Thereafter, the RO should ensure that all 
development and notice actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159(b) have been satisfied.

5.  Upon completion of the above, the RO 
should readjudicate the claims on appeal with 
consideration of additional evidence added to 
the record since the statement of the case 
(SOC) issued in December 2003.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




